Title: To James Madison from William Tatham, 26 June 1812 (Abstract)
From: Tatham, William
To: Madison, James


26 June 1812, Norfolk. “I am making the last effort which seems to be left in my power to return to You in Washington with accumulated military & topographical documents &c. The official plans, Manuscript Charts, & minute topographic & Ichnographic Surveys, of Canada, Nova Scotia, & Florida, are vastly important in our Military & Maritime Archieves [sic].” Offers them “for a fair consideration.” Fears that his books and apparatus will be burned should the enemy attack and reports the “evident spirit of removal which prevails” in Norfolk. Has no money to come to JM’s assistance but believes that “your official Countenance to aid those exertions your proclamation recom[m]ends will be amply remunerated.”
